 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ABELINO NUNEZ,                                     No. 2:19-cv-0236-EFB P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    KEVIN M. CORNWELL,
15                       Respondent.
16

17           Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254.

19           On February 13, 2019, the court found that petitioner had failed to file an in forma

20   pauperis application or pay the filing fee ($5.00) required by 28 U.S.C. §§ 1914(a) & 1915(a).

21   ECF No. 3. Accordingly, the court ordered petitioner to file a completed in forma pauperis

22   application or pay the filing fee within 30 days. That order warned petitioner that failure to do so

23   may result in this action being dismissed.

24           The 30-day period has expired and petitioner has not filed a completed in forma pauperis

25   affidavit, paid the filing fee or otherwise responded to the court’s order.

26           Accordingly, it is hereby ORDERED that the Clerk is directed to randomly assign a

27   United States District Judge to this case.

28   /////
                                                        1
 1          Further, it is RECOMMENDED that this action be dismissed.
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 4   after being served with these findings and recommendations, any party may file written
 5   objections with the court and serve a copy on all parties. Such a document should be captioned
 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
 7   shall be served and filed within fourteen days after service of the objections. Failure to file
 8   objections within the specified time may waive the right to appeal the District Court’s order.
 9   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
10   1991). In his objections petitioner may address whether a certificate of appealability should issue
11   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
12   2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
13   final order adverse to the applicant).
14   Dated: March 27, 2019.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
